United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sonora, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1961
Issued: February 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 18, 2007 appellant filed a timely appeal from an April 13, 2007 merit decision of
the Office of Workers’ Compensation Programs finding that she received an overpayment of
compensation and denying waiver.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received a $3,233.32 overpayment of compensation
for the period July 16, 1998 through October 31, 1999; (2) whether the Office properly denied
waiver of the overpayment; and (3) whether the Office properly determined that the overpayment
should be collected by withholding $90.00 from her continuing compensation payments.

1

The record also contains an August 21, 2006 decision reducing her compensation based on the Office’s finding
that she had the capacity to earn wages as a receptionist effective September 3, 2006 and an October 31, 2006
decision denying her request for an oral hearing on the wage-earning capacity determination as untimely. Appellant
has not appealed these decisions and thus they are not before the Board at this time. See 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On July 17, 1996 appellant, then a 51-year-old casual clerk, filed a claim alleging that she
injured her left foot and toe on July 15, 1996 when a heavy parcel fell on her foot. The Office
accepted her claim for a contusion of the left foot. Appellant worked with restrictions following
her employment injury until June 1997, when she was terminated from the employing
establishment because she had worked the maximum allowable time in her casual appointment.
The Office paid appellant compensation for total disability beginning June 30, 1997. In a
decision dated January 25, 2000, the Office denied authorization for surgery as not causally
related to the accepted employment injury. Appellant requested a hearing, which was held on
July 18, 2000. At the hearing, she related that she worked for a year as a paid caretaker for her
father prior to his death on November 3, 1999. The money that appellant earned was paid by the
state and was subsequently reimbursed to the state from her father’s estate.2 In an EN-1032
form, she related that she earned minimum wage from July 1998 to October 1999 as a caretaker
to her father. The state subsequently claimed $7,542.94 from the father’s estate as repayment of
caretaker expenses which the estate paid. Appellant did not repay any of the caretaker pay
In a memorandum to the file dated July 25, 2002, the Office determined that appellant’s
actual earnings from July 16, 1998 to October 31, 1999 were $7,542.94. The earnings occurred
over 67.86 weeks and resulted in average actual earnings of $111.15 per week. The Office
calculated appellant’s wage-earning capacity using the formula in Albert C. Shadrick,3 to find
that she was entitled to compensation of $906.00 every four weeks based on her actual earnings.
The Office determined that she received $17,348.97 but should have received $14,115.65 in
compensation, resulting in an overpayment of $3,233.32. The Office noted that the work
appellant performed was not available on the open market and thus did not issue a formal wageearning capacity determination.
On July 31, 2002 the Office advised appellant of its preliminary finding that she received
an overpayment of compensation of $3,233.32 for the period July 16, 1998 to October 31, 1999
as she received wages as a caretaker while also receiving compensation for total disability. The
Office further advised her of its preliminary determination that she was without fault in the
creation of the overpayment and requested that she complete and submit an enclosed
overpayment recovery questionnaire.
On August 29, 2002 appellant requested waiver of the overpayment and a decision based
on the written evidence. She submitted a completed overpayment recovery questionnaire. In a
letter dated September 8, 2002, appellant informed the Office that she had overestimated her
husband’s income.

2

By decision dated September 29, 2000, the hearing representative affirmed the January 25, 2000 decision
denying authorization for surgery.
3

See Albert C. Shadrick, 5 ECAB 376 (1953); 20 C.F.R. § 10.403(c).

2

By decision dated April 13, 2007, the Office finalized its finding that appellant received a
$3,233,32 overpayment because she earned wages as a caretaker from July 16, 1998 to
October 31, 1999 while in the receipt of compensation for total disability. The Office further
finalized its finding that she was without fault in the creation of the overpayment. The Office
found that, based on appellant’s 2002 financial information, her monthly income of $2,170.00
per month exceeded her monthly expenses of $2,007.00 per month by $163.00. The Office
further noted that she had $3,000.00 in a checking account, $2,256.00 in a savings account and
$6,000.00 in investments. The Office indicated that it would withhold $90.00 per month from
appellant’s continuing compensation payments to repay the overpayment.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act provides that the
United States shall pay compensation as specified by this subchapter for the disability or death of
an employee resulting from personal injury sustained while in the performance of duty.4 A
claimant, however, is not entitled to receive temporary total disability and actual earnings for the
same period.5 Office procedures provide that an overpayment in compensation is created when a
claimant returns to work but continues to receive wage-loss compensation.6
Section 8106(a) provides in pertinent part:
“If the disability is partial, the United States shall pay the employee during the
disability monthly monetary compensation equal to 66 2/3 percent of the
difference between [her] monthly pay and [her] monthly wage-earning capacity
after the beginning of the partial disability, which is known as [her] basic
compensation for partial disability.”7
ANALYSIS -- ISSUE 1
The record establishes that appellant received an overpayment of compensation in the
amount of $3,233.32 for the period July 16, 1998 through October 31, 1999 because she had
actual earnings during a period for which she received total disability compensation. When an
employee has earnings from employment, she is not entitled to receive temporary total disability
benefits and actual earnings for the same time period.8 Under these circumstances, the Office
offsets actual earnings pursuant to the Shadrick formula. If a reduction of benefits based upon
actual earnings is not accompanied by a determination that the actual earnings “fairly and
reasonably” represent wage-earning capacity, an informal reduction of benefits utilizing the
4

5 U.S.C. § 8102(a).

5

Danny E. Haley, 56 ECAB 393 (2005).

6

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.2(a) (May 2004).
7

5 U.S.C. § 8106(a).

8

Daniel Renard, 51 ECAB 466 (2000); 20 C.F.R. § 10.403(c).

3

Shadrick formula is proper rather than a formal loss of wage-earning capacity determination.
The Office did not find that appellant’s actual earnings as a caretaker for her father fairly and
reasonably represented her wage-earning capacity and thus properly provided an informal
determination of the amount owed based on her actual earnings using the Shadrick formula.9
In determining the amount of the overpayment, the Office found that appellant’s actual
earnings from July 16, 1998 to October 31, 1999 were $7,542.94 or $111.15 per week. Using
the Shadrick formula, the Office found that she was entitled to compensation during this period
based on her actual earnings in the amount of $14,115.65.10 The Office subtracted the amount of
compensation owed, $14.115.65, from the amount of compensation received, $17,348.97, to find
an overpayment of $3,233.32. Appellant has not submitted any evidence showing that she did
not receive an overpayment of compensation or contesting the amount of overpayment. The
Office thus properly determined that she received an overpayment of compensation in the
amount of $3,233.32.
Appellant contends that she did not receive an overpayment of compensation as the state
received reimbursement from her father’s estate. Appellant did not reimburse the state. A
claimant, however, is not entitled to receive compensation for temporary total disability and
actual earnings for the same period.11 As appellant had actual earnings for the period July 16,
1998 through October 31, 1999, she is not entitled to compensation for total disability.
Additionally, she did not reimburse the state for her salary earned as caretaker to her father,
instead, the money came from her father’s estate.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act12 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of the Act or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. The Office must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of the Act or would be against equity and
good conscience.13

9

Supra note 7; see id.

10

The Office divided appellant’s current actual earnings of $111.15 a week by her current pay rate of the position
held when injured of $393.14 to find a 28 percent wage-earning capacity. The Office multiplied the pay rate at the
time disability began of $383.66 by the 28 percent wage-earning capacity percentage. The resulting amount of
$107.42 was subtracted from appellant’s date-of-disability pay rate of $383.66 which provided a loss of wageearning capacity of $276.24 per week. The Office then multiplied this amount by the appropriate compensation rate
of three-fourths which yielded $207.18. The Office found that cost-of-living adjustments increased this amount to
$226.40 or $906.00 every four weeks.
11

Donna M. Rowan, 54 ECAB 698 (2003).

12

5 U.S.C. § 8129.

13

Wade Baker, 54 ECAB 198 (2002).

4

Section 10.436 of the implementing federal regulations14 provides that recovery of an
overpayment will defeat the purpose of the Act if recovery would cause undue hardship by
depriving a presently or formerly entitled beneficiary of income and resources needed for
ordinary and necessary living expenses and outlines the specific financial circumstances under
which recovery may be considered to “defeat the purpose of the Act.”
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes his or her position for the worse.15
ANALYSIS -- ISSUE 2
In its April 13, 2007 overpayment decision, the Office determined that recovery of the
overpayment would not defeat the purpose of the Act as appellant’s monthly income exceeded
her expenses by $163.00 per month. The Office further noted that she had assets in checking and
saving accounts and investments. The Office, however, relied upon information provided by
appellant in an August 29, 2002 overpayment recovery questionnaire. There is no indication that
the Office attempted to secure current financial information from appellant in order to make a
determination on eligibility for waiver of the overpayment. Since the only financial information
in the record was almost five years old, the Office should have attempted to obtain current
information regarding her income, expenses and assets. It is appellant’s current financial
situation at the time of the waiver determination that must be considered.16
The case will be remanded for the Office to obtain current financial information from
appellant and to determine whether waiver of recovery of the overpayment is warranted. After
such further development as the Office deems necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that appellant received a $3,233.32 overpayment of compensation for the
period July 16, 1998 through October 31, 1999. The Board further finds that the case is not in
posture for decision on the issue of waiver of the overpayment.17

14

20 C.F.R. § 10.436.

15

Id. at § 10.437.

16

See Ronald E. Smith, 36 ECAB 652 (1985).

17

In view of the Board’s finding that the case is not in posture for decision on the issue of waiver, it is premature
to consider the issue of whether the Office properly required repayment of the overpayment by withholding $90.00
from appellant’s continuing compensation.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2007 is affirmed in part and set aside in part and the
case is remanded for further proceedings consistent with this decision of the Board.
Issued: February 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

